Title: To John Adams from François Adriaan Van der Kemp, 29 September 1814
From: Van der Kemp, François Adriaan
To: Adams, John




Mÿ Dear and respected Sir!
Oldenbarneveld. 29 Sept. 1814


Although much indisposed duty compells me to Send you a few lines—and as I feel allways Somewhat reliev’d, when I write to you, it may now have the same beneficial Success—and So I Shall reap the reward of my Labour, even before hand. Now I am nearly certain to know—why in Such a vast course of time I did not receive a Single letter from Quinceÿ. The New-york Spectator of last Saturdaÿ—informs me, that the marriage’s Solemnities between your amiable grand daughter and mr de Wind took place the 11th. Be the remembrance of that daÿ a Spring of joÿ to the Interested and all their relatives! God’s best blessings become the Share of that couple—and the virtues and talants of the Grand Father—and the eminent qualities of the head and heart of the Spouse’s Grand-mama—are perpetuated in her numerous—healthy—happy off Spring!
Having now paid my duty, I may claim—as usuallÿ—Some reward for well doing—and if you can not yet write—I expect at least, that Caroline’s office is well filled again; and then when the bustle of marriag festivals is over, you maÿ empower your Secretarÿ, to inform me—that Mr. Adams and his Ladÿ enjoÿ health and contentment; and when, you have proceeded so far—and I beg her Ladyship to advocate my suit, when I must Succeed, then you may empower Him or her to answer my humble demands—
What is the Character, as writers, of Garat and Rivarol—the former published Lessons to the Normal Schools?
Was it not Mr J. A. who paid the compliment to Washington, "Divine Providence had been pleased to withdraw from the midst us of this man, the first in war &c? There was not, Says Madame Stael, in anÿ crises of the French Revolution to be found a man who could have Spoken this language"
you mentioned in a former Letter that you had resigned the Presidency of the Academÿ of arts—Had I lived in your neighbour hood, you might have condescended to favour me with a Sight of the letters with which you honoured for the last time that Learned Society—at least you would not have resisted my entreaties—to be permitted—to read them as "models of dignity and affection" I hope, writes this good man, to Send you copies of Both—You See thus—there are yet—willing to prove me their kindness—you may guess, that it is mr Tyng—who lays me under these obligations
Harper’s Alexander the deliverer has been reëchaed even in Europe—but J. Quincÿ Adams—Alexander, the delight of man kind—is an Eulogÿ of infinitely higher value—He would not have bestowed it even on an Emperor, had it not been merited—
Recommend me to the remembrance of your Ladÿ—I remain / My Dear and respected Sir! / Your affectionate and obliged frend


Fr. Adr. vanderkemp




